 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   CLAY JOSEPH JONES,                             No. 2:20-cv-00838-TLN-CKD

12                     Plaintiff,
            v.                                      ORDER
13
     COUNTY OF SACRAMENTO, a public
14   entity; OFFICE OF THE PUBLIC
     DEFENDER OF COUNTY OF
15   SACRAMENTO, an agency of the County
     of Sacramento; CONFLICT CRIMINAL
16   DEFENDERS, an agency of the County of
     Sacramento; STEVEN M. GARRETT, an
17   individual; TERESA HUFF, an
     individual; ROBERT SARIA, an individual;
18   ALAN WHISENAND, an individual; KEN
     ROSENFELD, an individual; MICHAEL
19   AYE, an individual; and DOES 1 through
     10, Inclusive;
20
                       Defendants.
21

22

23          This matter is before the Court pursuant to the following: (1) Defendants Michael Aye and

24   Alan Whisenand’s Motion to Dismiss (ECF No. 13); (2) Defendant Robert Saria’s Motion to

25   Dismiss (ECF No. 14); (3) Defendants County of Sacramento (“County”), Office of the Public

26   Defender of County of Sacramento (“OPD”), and Conflict Criminal Defenders’ (“CCD”) Motion

27   to Dismiss (ECF No. 24); and (4) Defendants Steven M. Garrett, Theresa Huff, and Ken

28   Rosenfeld’s Motion to Dismiss (ECF No. 25). Plaintiff filed oppositions to all foregoing motions
                                                     1
 1   (ECF Nos. 15, 16, 26, 27), and the following Defendants filed a reply: (1) Aye and Whisenand

 2   (ECF No. 17); (2) CCD, County, and OPD (ECF No. 30); and (3) Garrett, Huff, and Rosenfeld

 3   (ECF No. 31). Having carefully considered the briefing filed by all parties, the Court hereby

 4   GRANTS all Defendants’ motions.

 5          I.      FACTUAL AND PROCEDURAL BACKGROUND

 6          Plaintiff was detained for fourteen years pending trial on the issue of whether he was a

 7   sexually violent predator (“SVP”). (ECF No. 1 at 2; ECF No. 1-1 at 2–3.) Plaintiff eventually

 8   filed a petition for writ of habeas corpus in the Sacramento County Superior Court “seeking

 9   dismissal of the matter for lack of speedy trial based on due process grounds.” (ECF No. 1-1 at

10   2–3.) On September 4, 2018, the state court granted Plaintiff’s habeas petition after finding

11   Plaintiff’s significantly prolonged pre-trial detention violated his right to due process. (ECF No.

12   1 at 10.) Plaintiff filed this civil rights action on April 23, 2020, seeking to recover from the

13   defense attorneys who represented him in the criminal case, municipal entities, and the heads of

14   those municipal entities under 42 U.S.C. § 1983 (“§ 1983”). (Id. at 1.)

15          II.     STANDARD OF LAW

16          A motion to dismiss for failure to state a claim upon which relief can be granted under

17   Federal Rule of Civil Procedure (“Rule”) 12(b)(6) tests the legal sufficiency of a complaint.

18   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Rule 8(a) requires that a pleading contain

19   “a short and plain statement of the claim showing that the pleader is entitled to relief.” See

20   Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). Under notice pleading in federal court, the
21   complaint must “give the defendant fair notice of what the claim . . . is and the grounds upon

22   which it rests.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted).

23   “This simplified notice pleading standard relies on liberal discovery rules and summary judgment

24   motions to define disputed facts and issues and to dispose of unmeritorious claims.” Swierkiewicz

25   v. Sorema N.A., 534 U.S. 506, 512 (2002).

26          On a motion to dismiss, the factual allegations of the complaint must be accepted as true.
27   Cruz v. Beto, 405 U.S. 319, 322 (1972). A court is bound to give the plaintiff the benefit of every

28   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail
                                                        2
 1   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

 2   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

 3   relief.” Twombly, 550 U.S. at 570.

 4          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

 5   factual allegations.” U.S. ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir. 1986).

 6   While Rule 8(a) does not require detailed factual allegations, “it demands more than an

 7   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

 8   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

 9   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678

10   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

11   statements, do not suffice.”). Moreover, it is inappropriate to assume the plaintiff “can prove

12   facts that it has not alleged or that the defendants have violated the . . . laws in ways that have not

13   been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459

14   U.S. 519, 526 (1983).

15          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough

16   facts to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 697 (quoting

17   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

18   content that allows the court to draw the reasonable inference that the defendant is liable for the

19   misconduct alleged.” Id. at 680. While the plausibility requirement is not akin to a probability

20   requirement, it demands more than “a sheer possibility that a defendant has acted unlawfully.”
21   Id. at 678. This plausibility inquiry is “a context-specific task that requires the reviewing court to

22   draw on its judicial experience and common sense.” Id. at 679.

23          In ruling on a motion to dismiss, a court may only consider the complaint, any exhibits

24   thereto, and matters which may be judicially noticed pursuant to Federal Rule of Evidence 201.

25   See Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Isuzu Motors Ltd. v.

26   Consumers Union of U.S., Inc., 12 F. Supp. 2d 1035, 1042 (C.D. Cal. 1998).
27          If a complaint fails to state a plausible claim, “‘[a] district court should grant leave to

28   amend even if no request to amend the pleading was made, unless it determines that the pleading
                                                         3
 1   could not possibly be cured by the allegation of other facts.’” Lopez v. Smith, 203 F.3d 1122,

 2   1130 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995)).

 3          III.    ANALYSIS

 4          Although Defendants bring four separate motions to dismiss, their arguments overlap

 5   significantly. The Court will first address the arguments from the individual defense attorneys

 6   who represented Plaintiff in his criminal case, then the arguments from the heads of OPD and

 7   CCD, and finally, the arguments from the municipal entities.

 8                  A.      Aye, Whisenand, Saria, and Rosenfeld

 9          Aye, Whisenand, Saria, and Rosenfeld were private attorneys appointed by CCD to

10   represent Plaintiff in his criminal case. (ECF No. 1 at 7–9.) CCD operates as an “alternate” to

11   OPD. (Id. at 4–5.) Each of the foregoing Defendants move to dismiss Plaintiff’s constitutional

12   claims against them on the grounds that they are not state actors under § 1983.

13          A § 1983 claim may only be asserted against a person “acting under color of state law.”

14   West v. Atkins, 487 U.S. 42, 48 (1988). It is well-established that “a public defender does not act

15   under color of state law when performing a lawyer’s traditional functions as counsel to a

16   defendant in a criminal proceeding.” Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981); see

17   Miranda v. Clark Cty., 319 F.3d 465, 468 (9th Cir. 2003); White v. Fresno Cty. Pub. Def., No.

18   1:18-cv-01220-DAD-SKO, 2018 WL 5879819, at *4 (E.D. Cal. Nov. 7, 2018). However, the

19   Supreme Court has left open the possibility that “a public defender . . . would act under color of

20   state law while performing certain administrative and possibly investigative functions.” Polk,
21   454 U.S. at 325. “Administrative functions” may include decisions related to hiring and firing

22   and the allocation of resources. See id.; see also Miranda, 319 F.3d at 469.

23          Plaintiff neither alleges in the Complaint nor coherently argues in his oppositions that

24   Aye, Whisenand, Saria, or Rosenfeld performed any administrative functions. Instead, Plaintiff

25   contends the defense attorneys’ deficient representation cannot be considered a “traditional” legal

26   activity. (See ECF No. 15 at 18–19; ECF No. 16 at 16–19; ECF No. 26 at 12.) Plaintiff’s
27   argument is unpersuasive. In Miranda, the plaintiff brought a § 1983 action against his public

28   defender after his criminal conviction was overturned. 319 F.3d at 468. Importantly, the Ninth
                                                       4
 1   Circuit found the public defender acted “under the ethical standards of a lawyer-client

 2   relationship” and thus was not a state actor regardless of his deficient conduct. Id. Therefore,

 3   even assuming Aye, Whisenand, Saria, and Rosenfeld’s representation was somehow

 4   deficient, they are not state actors to extent Plaintiff is challenging conduct that relates to their

 5   traditional role as defense counsel.1

 6           Accordingly, the Court DISMISSES Plaintiff’s claims against Aye, Whisenand, Saria, and

 7   Rosenfeld. The Court grants leave to amend to the extent Plaintiff can allege the individual

 8   attorneys violated his constitutional rights while performing administrative or investigative

 9   functions as set forth in Polk.

10                   B.      Garrett and Huff

11           Plaintiff alleges Garrett was “Acting Public Defender [in Sacramento County] for all

12   relevant times.” (ECF No. 1 at 5.) As Acting Public Defender, Garrett was allegedly informed of

13   Plaintiff’s SVP proceedings, monitored the case, and was OPD’s policymaker. (Id. at 5–7.)

14   Plaintiff alleges Huff was the Executive Director of CCD and “charged with assigning cases to

15   and overseeing the private criminal defense attorneys.” (Id. at 7.) Garrett and Huff argue

16   Plaintiff’s allegations against them fail to state a claim. (ECF No. 25-1 at 8–9.) In opposition,

17   Plaintiff argues paragraphs 55 and 56 of the Complaint adequately allege Garrett and Huff’s

18   customs and practices of constitutional violations. (ECF No. 26 at 13–14.) The Court will

19   address the two cited paragraphs in turn.

20           First, paragraph 55 lists numerous allegations of “misconduct and professional
21   failures” against all Defendants. (ECF No. 1 at 23–24.) None of the allegations are specific to

22   Garrett or Huff. To the contrary, the allegations in paragraph 55 (such as failing to bring clients

23   to court for hearings, failing to communicate with clients, and failure to obtain consent to

24   continue hearing dates) seem to stem from the individual attorneys’ conduct. (Id.) As already

25

26
     1
             Plaintiff also argues Rosenfeld’s representation was deficient due to a purported conflict
     of interest. (ECF No. 26 at 6–7, 18.) As with his arguments as to the other attorneys, however,
27   Plaintiff fails to explain how such a conflict of interest qualifies as an administrative or
     investigative function rather than part of his traditional role as a defense attorney.
28
                                                          5
 1   discussed, such conduct falls within a lawyer’s traditional role and does not constitute state action

 2   under § 1983. Plaintiff does not argue that any of the allegations in paragraph 55

 3   are administrative.

 4          Second, paragraph 56 states as follows:

 5          Defendants [ ] participated in the creation of, acquiesced, and ratified the inordinate
            delay that Plaintiff as well as other SVP detainees were experiencing in the
 6          processing of cases such that cases were not being brought to trial on a timely basis.
            Said Defendants were aware of the customs and practices in the [OPD] and the
 7          [CCD] and which was the cause of the failure to bring Plaintiff’s case and other SVP
            cases to trial.
 8

 9   (ECF No. 1 at 24–25.) Paragraph 56 is vague, conclusory, and insufficient to state a claim. See

10   Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (“Vague and conclusory allegations of

11   official participation in civil rights violations are not sufficient to withstand a motion to

12   dismiss.”).

13          Both the Complaint and Plaintiff’s opposition lack clarity. As it is, the Court cannot

14   discern a viable basis for Plaintiff’s claims against Garrett and Huff. It is not the Court’s job to

15   sift through voluminous allegations to attempt to determine whether there may be a possible

16   hidden cause of action. Walker v. Bowler, No. 5:17-cv-01687-AG-JC, 2018 WL 2392152, at *6

17   (C.D. Cal. May 24, 2018) (collecting cases) (“It is not the Court’s responsibility to hunt through

18   plaintiff’s prolix and rambling allegations in an attempt to determine whether plaintiff might have

19   some adequate basis for bringing an action in federal court.”); Cf. United States v. Dunkel, 927

20   F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles buried in briefs.”).
21           Accordingly, the Court DISMISSES Plaintiff’s claims against Garrett and Huff. The

22   Court grants leave to amend to the extent Plaintiff can allege Garrett or Huff violated his

23   constitutional rights while performing administrative or investigative functions.

24                  C.      County, OPD, and CCD

25          Plaintiff brings his second claim against the County, OPD, and CCD (“entity

26   Defendants”) for Monell liability under § 1983. (ECF No. 1 at 25–26.) In their motion to
27   dismiss, entity Defendants argue Plaintiff’s allegations are conclusory. (ECF No. 24-1 at 4–6.)

28   Entity Defendants also argue Plaintiff “cannot establish that the alleged constitutional violations
                                                         6
 1   were committed by municipal employees acting under color of state law or that these employees

 2   committed these alleged violations pursuant to a formal policy, custom, or practice.” (Id. at 9.)

 3          In opposition, Plaintiff directs the Court to paragraph 63 of the Complaint, which provides

 4   a list of “customs, policies, practices, and/or procedures.” (ECF No. 27 at 12; ECF No. 1 at 26–

 5   28.) However, as with paragraph 55, paragraph 63 refers to the same actions of the individual

 6   attorneys in their representation of Plaintiff. (ECF No. 1 at 26–28.) These actions are traditional

 7   legal functions — not administrative or investigative functions.

 8          The Miranda decision provides some guidance as to how Plaintiff may properly plead his

 9   Monell claims. In Miranda, the Ninth Circuit held the plaintiff’s complaint stated a valid claim

10   against a public defender’s office based on two alleged policies: (1) “a policy of assigning the

11   least-experienced attorneys to capital cases without providing any training”; and (2) a “policy that

12   allocated resources to capital defendants based on whether they passed a polygraph test,

13   providing defendants who passed the polygraph test with more experienced attorneys.” 319 F.3d

14   at 469–71. The Ninth Circuit explained that, in determining how office resources were to be

15   spent, the public defender’s office was performing an administrative role that “materially

16   differ[ed] from the relationship inherent in a public defender’s representation of an individual

17   client.” Id. at 469. In sum, the plaintiff in Miranda was able to point to specific and concrete

18   administrative policies by the public defender’s office that allegedly caused the constitutional

19   violations. Id. at 469–71.

20          Here, although Plaintiff vaguely references administrative functions in paragraph 65 of the
21   Complaint, he fails to develop any arguments as to paragraph 65 in his opposition. (See ECF No.

22   1 at 28–29.) Indeed, Plaintiff’s opposition as whole lacks clarity, contains incomplete sentences,

23   and fails to provide crucial citations to case law. As with the foregoing claims, the Court cannot

24   discern a viable basis for municipal liability.

25          Accordingly, the Court DISMISSES Plaintiff’s claims against the County, OPD, and CCD

26   with leave to amend.
27   ///

28   ///
                                                       7
 1          IV.     CONCLUSION

 2          For the reasons set forth above, the Court hereby GRANTS Defendants’ Motions to

 3   Dismiss (ECF Nos. 13, 14, 24, 25) with leave to amend. Plaintiff may file an amended complaint

 4   not later than thirty (30) days from the date of electronic filing of this Order. Defendants’

 5   responsive pleading is due twenty-one (21) days after Plaintiff files an amended complaint.

 6          IT IS SO ORDERED.

 7   DATED: June 29, 2021

 8

 9

10                                                          Troy L. Nunley
                                                            United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        8
